This is an appeal by plaintiff from an order of the Warren Special Term of Supreme Court changing the place of trial of this action from the County of New York to the County of Warren. The action is one for breach of contract. Plaintiff, a corporation, at the time of the commencement of the action was a resident of New York County. Defendant moved to change the’place of trial to Warren County, the county of his residence, on the ground that the latter was the proper county. That was the only ground upon which defendant relied. From its memorandum it appears that the Special Term granted a change of venue on the theory that the action is a transitory one and that it arose in Warren County. Defendant’s motion was not based on that ground. Order reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, without prejudice to an application by defendant to change the place of trial on any other ground specified in the Civil Practice Act. All concur.